PER CURIAM.
Defendants, Morris Harris and Roger L. Stevenson, were tried by jury, along with two other co-defendants * for the crime of simple burglary, La.R.S. 14:62, and were found guilty. Morris Harris, age 19, was sentenced to serve three years in the custody of the Director of the Department of Corrections. Roger L. Stevenson, age 27, was sentenced to serve nine years in the custody of the Director of the Department *966of Corrections. Defendants reserved and perfected only one bill of exceptions during their trial, and rely on this to obtain a reversal of their convictions and sentences.
Defendants objected to the introduction into evidence of a hat and a crow-bar, allegedly found near the scene of the burglary, on the grounds that no proper foundation had been laid and that there was no connexity made between the defendants and these items.
Defendant’s brief argues for a degree of absolute connexity which the law does not impose upon the prosecution. Connexity is a matter for the jury to decide, so long as the objects introduced are shown to have some relevance which the trial judge considers sufficient to warrant their introduction into evidence, i. e., some logical or rational connection with fact sought to be proved. State v. Dillon, 260 La. 215, 255 So.2d 745 (1971) and cases cited therein.
The only ground asserted for this objection is that the owners of these exhibits were allegedly unidentified. Nevertheless, the state has shown that the accused were arrested on the roof of the burglarized restaurant, after a frustrated attempt to flee, and that the items in question were found beside the building, apparently abandoned by the accused. State v. Dobard, 262 La. 225, 263 So.2d 16 (1972).
For these reasons, the convictions and sentences are affirmed.

 Anthony Ray Reed and Henry B. Sterling, who were also found guilty.